Citation Nr: 1710417	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-44 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps form September 1969 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of this hearing is of record.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the left knee claim.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the underlying service connection claim.  Accordingly, that claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for a left knee disorder by a September 1970 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for a left knee disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for a left knee disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection was previously denied for a left knee disorder by a September 1970 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Further, the record does not reflect new and material evidence was physically or constructively of record during the appeal period of that decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the September 1970 rating decision included statements from the Veteran, his service treatment records, and post-service medical records dated in 1970.  The rating decision denied the claim finding, in essence, that it was a pre-existing disability that was not aggravated while on active duty.

The evidence added to the record since the September 1970 rating decision includes additional statements from the Veteran, his testimony at the February 2017 hearing, and additional post-service medical records dated through 2014.  In pertinent part, the Veteran's hearing testimony contested the determination he had a pre-existing left knee disorder.  He acknowledged an injury prior to service, but maintained it was only a cut; and has indicated that he developed recurrent left knee pain while on active duty.  

In short, the Veteran's testimony goes to the specific basis for the prior denial.  The Board notes the Veteran is competent to describe such an injury, as well as recurrent symptoms beginning in service.  Further, the evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the evidence received since the last prior denial of service connection for a left knee disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying service connection claim.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a left knee disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

Initially, the Board notes that the Veteran was not diagnosed with a left knee disorder on his May 1969 enlistment examination, and his lower extremities were evaluated as normal.  He also indicated on a concurrent Report of Medical History he did not have "trick" or locked knee.  However, a subsequent Medical Board report reflects he related that approximately one year prior to enlistment he injured his knee when he dropped an automobile transmission on it; he did not seek medical attention; and reported having minimal symptoms at enlistment but did not reveal this history.  He was diagnosed with internal derangement of the left knee, old, existed prior to enlistment (EPTE), and it was recommended he be discharged from service as a result thereof.  A January 1970 private medical statement also noted the Veteran's history of a left knee injury prior to service when he dropped a transmission on it.

The aforementioned medical evidence, made contemporaneous to service, indicates the knee injury that occurred prior to active duty was more severe than the Veteran's present contention that it was only a cut.  Further, even if such injury was only a cut, it is not clear from the evidence whether the current left knee disorder is etiologically related to service.  The Board finds that competent medical evidence is required to resolve this matter.  Consequently, a remand is required to accord the Veteran a competent medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Harris v. West, 11 Vet. App. 456, 461 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his left knee since December 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his pre-service, in-service and post-service left knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current left knee disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should state the likelihood that any left knee disability found to be present existed prior to service.  If the examiner concludes that xxx disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having a left knee disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the evidence of a left knee injury prior to service to include as documented in the service treatment records, the January 1970 private medical statement, and the Veteran testimony at the February 2017 hearing; the documented in-service findings regarding internal derangement of the left knee; and the Veteran's competent report of ongoing symptoms of left knee pain since service.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the December 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


